Case 1:18-cr-00200-ERK Document 23 Filed 04/16/19 Page 1 of 6 PageID #: 75




SD:HDM/NDB                                                               2018f-P:^ 18 PH35 26
F. #2018R00378

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                        X


UNITED STATES OF AMERICA                              INDICTMENT


       - against-
                                                                                     00200
                                                      (T. 21, U.S.C.,§§ 853(a), 853(p),959(d),
CARLOS GENTIL ORDONEZ,                                  960(b)(l)(B)(ii), 963 and 970; T. 18,
       also known as "Picapiedra,"                      U.S.C.,§§ 3238 and 3551 ^^.)
       "Peter," "Piter,""Bam Bam"
        and "Indio Carlos,"
                                                                           DeARCYHALLJ.
                         Defendants.
                                                                           MANN. M.J.
                                        X


 THE GRAND JURY CHARGES;

              INTERNATIONAT. COCAINE DISTRIBUTION CONSPIRACY

               I.      In or about and between 2009 and 2014, both dates being approximate

 and inclusive, within the extraterritorialjurisdiction ofthe Umted States, the defendants

 CARLOS GENTIL ORDONEZ,also known as "Picapiedra,""Peter," "Piter,""Bam Bam"

 and "Indio Carlos,"                                ,together with others, did knowingly and
 intentionally conspire to distribute a controlled substance,intending and knowing that such
 substance would be unlawfiilly imported into the United States from a place outside tiiereof^
 which offense involved a substance containing cocaine,a Schedule Il.controlled substance,

 contrary to Title 21, United States Code, Sections-959(a)and 960(a)(3). The mount of
 cocaine involved in the conspiracy attributable to the defendants as a result oftheir own
Case 1:18-cr-00200-ERK Document 23 Filed 04/16/19 Page 2 of 6 PageID #: 76




• conduct,and the conduct of other conspirators reasonably foreseeable to them, was five

kilograms or more ofa substance containing cocaine.

               (Title 21,United States Code, Sections 963,960(b)(l)(B)(ii) and 959(d);

Title 18, United States Code,Sections 3238 and 3551        seq.)

                          CRIMINAL FORFEITURE ALLEGAHON

               2. The United States hereby gives notice to the defendants that, upon their

conviction ofthe ofiFense charged herein, the government will seek forfeiture in accordance

 with Title 21, United States Code, Sections 853(a) and 970, which requires any person

convicted ofsuch offense to forfeit(a)any property constituting, or derived from,any

 proceeds obtained directly or indirectly as the result ofsuch offense, and(b)any property

 used,or intended to be used,in any manner or part,to commit,or to facilitate the

 commission ofi such offense.

               3.      If any ofthe above-described forfeitable property, as a result ofany act

 or omission ofthe defendants:

                      (a)      cannot be located upon the exercise of due diligence;

                      (b)      has been transferred or sold to, or deposited with, a third party;

                      (c)      has been placed beyond the jurisdiction ofthe court;

                      (d)      has been substantially diinmished in value; or

                      (e)      has been commingled with other property which carmot be

 divided without difficulty;

 it is the intent ofthe United States, pursuant to Title 21, United States Code, Section 853(p),
Case 1:18-cr-00200-ERK Document 23 Filed 04/16/19 Page 3 of 6 PageID #: 77




to seek forfeiture of any other property ofthe defendants up to the value ofthe forfeitable

property described in this forfeiture allegation.

              (Title 21, United States Code, Sections 853(a), 853(p)and 970)



                                                                  TRUE BELL




                                                               FOREipRSON


                           Ca—

RICHARD P.DONOGHUE CJ
UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
                  Case 1:18-cr-00200-ERK Document 23 Filed 04/16/19 Page 4 of 6 PageID #: 78


F, # 20iaR0037S

FORMDBD-34                 JSJo.
JUN. 85



                                     UNITED STATES DISTRICT COURT
                                                    EASTERN District of NEW YORK

                                                           CRIMINAL DIVISION

                                           THE UNITED STATES OF AMERICA
                                                                       vs,



                                   CARLOS GENTIL ORDONEZ,                    '      )                   t



                                                                                                  Defendants.

                                                            INDICTMENT
                               (T. 21, U.S.C., §§ 853(a), 853(p), 959(d), 960(b)(l)(B)(ii), 963 and
                                                  970; T. 18, U.S.C., §§ 3238 and 3551 Si seq.l

                                   A true bill.



                                                                                                    Foreperson


                          Filed in open court this                           day,
                          of                            A.D.20


                                                                                                            Clerk



                          Bail, S


                                Hiral D. Mehta and Nomi D. Berenson,Assistant U.S. Attorneys
                                                                 (718)254-7000
          Case 1:18-cr-00200-ERK Document 23 Filed 04/16/19 Page 5 of 6 PageID #: 79




 AO 442 (Rfsv. 11/11) AirestWairant



                                         United States District Court
                                                                 for the

                                                      Eastern District ofNew York


                     United States ofAmerica
                                 V.
                 CARLOS GENTIL ORDONEZ                                     GEiR- 00200
                                                                                        DeARCYHALL,J.
                            Defendant
                                                                                         MANN. M.J.
                                                     ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistratejudge without unnecessary delay
(name ofperson to be arrested)        CARLOS GENTIL ORDONEZ
who is accused ofan offense or violation based on the foUowing document filed with the court:

SiT Indictment           □ Superseding Indictment         O Information     □ Superseding Information O Complaint
O Probation Violation Petition             O Supervised Release Violation Petition    □ Violation Notice O Order of the Court

This offense is briefly described as follows:
  International Cocaine Distribution Consplraq/, 21 U.S.C Section 963




Date:         04/18/2018
                                                                                      Issuing officer *s signature

City and state:        Brooklyn, NY
                                                                                        Printedname and title



                                                               Retuim

         This warrant was received on (date)                        , and the person was arrests on (iMe)
at (city andstate)


Date:
                                                                                     Arresting officer *s signature



                                                                                        Printedname and title
           Case 1:18-cr-00200-ERK Document 23 Filed 04/16/19 Page 6 of 6 PageID #: 80




   AO 442 (Rev. 11/11) Anest Warranl(Page 2)



                        This^ond page contains personal identifiers provided for law-enforeement nse onlv
                       a.<l therefor,ehoold oo,be filed h.c.o„ with Lerected weTrSSuode^eS
                                                      (NatforFmblic Disclamre)
  Name ofdefendant/offender:
  Known aliases:
  Last known residence:
  Prior addresses to which defendant/offender may still have ties:

  Last known employment:              _
  Last known telephone numbens:
  Place of birth:
  Date of birth:
 Social Security number:
 Height:                                                              Weight:
 Sex:                                                                 Race:
 Hair:
                                                                      Eyes:
 Scars,tattoos, other distinguishing marks:



 Histoiy of violence, weapons, drug use:

 Known family,friends, and other associates(name, reUaion. address,phone number):

FBI number:

Complete description of auto:


Investigative agency and address:


NaAe and telephone numbers(office and ceU)ofpretrial services or probation officer (^applicable):

Date oflast contact with pretrial services or probation officer(ifapplicable):
